Citation Nr: 0619584	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
tinea pedis.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
April 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2005 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A motion to advance the veteran's case on the Board's docket 
has been granted under the authority of 38 U.S.C.A. § 7107(a) 
and 38 C.F.R. § 20.900(c).


REMAND

In a decision-remand of February 2006, the Board found that 
new and material evidence had been received to reopen the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus, granted entitlement to service 
connection for tinnitus, and remanded the issue of 
entitlement to service connection for hearing loss to the RO 
via the Appeals Management Center (AMC) for the purposes of 
having the veteran undergo an examination to obtain a medical 
nexus opinion from the examining physician on the question of 
the likelihood that the veteran has a current hearing loss 
disability which is etiologically related to noise exposure 
during his more than 20 years of military service.  

At the time of the Board's February 2006 decision-remand, the 
veteran had other VA compensation claims pending at the New 
Orleans RO.  On March 22, 2006, the RO furnished the veteran 
a statement of the case on the issues of entitlement to 
service connection for arthritis of multiple joints, 
entitlement to service connection for coronary artery 
disease, and entitlement to a compensable evaluation for 
hemorrhoids.  Notification of the denial of the claims listed 
in the statement of the case had been furnished to the 
veteran in November 2004.  Thus, the veteran had sixty days, 
or until approximately May 21, 2006, to perfect his appeal on 
the issues listed in the March 2006 statement of the case by 
filing a timely substantive appeal.  See 38 C.F.R. § 20.200, 
20.302(b) (2005). 

On March 23, 2006, which was the day after the RO furnished 
the veteran a statement of the case on the three other 
issues, the RO certified the veteran's appeal to the Board on 
the issue listed on the title page of this Board remand.  
However, as the Board had sent the claims folder to the AMC 
in Washington, DC, for development of the issue of 
entitlement to service connection for hearing loss, the New 
Orleans RO only had a so-called "dummy file" with 
photocopies and reproductions of documents from the veteran's 
claims file, and this is what the RO forwarded to the Board.

When contacted by the Board, the AMC indicated that the 
claims folder had been forwarded to a medical facility where 
the veteran has been scheduled for an examination as part of 
the development of evidence on the issue of entitlement to 
service connection for hearing loss.

On this record, the Board is unable to decide the appeal on 
the issue of entitlement to a compensable evaluation for 
tinea pedis because there may pertinent evidence on this 
issue which is in the claims file but not in the dummy file 
sent to Board by the RO.  Furthermore, without access to the 
claims file and to all documents received by VA since March 
22, 2006, when the RO furnished the veteran a statement of 
the case on two service connection issues and one increased 
rating issue, the Board is unable to determine whether the 
veteran perfected an appeal on all or some of the issues 
listed in the March 2006 statement of the case.  Thus, it is 
possible that the veteran may have perfected appeals on 
issues other than the issues of entitlement to a compensable 
rating for tinea pedis and the issue of entitlement to 
service connection for hearing loss.

The Board is of the view that, despite the fact that the 
veteran's case has been advanced on the Board's docket, it 
would not be in his best interest for the Board to direct the 
AMC to obtain his claims file and transfer it to the Board 
because that course of action might delay VA's receipt of the 
medical nexus opinion on the issue of service connection for 
hearing loss.  Therefore, the Board finds that this case 
should be remanded at this time for reasons of due process.

Accordingly, the case is REMANDED to the AMC in Washington, 
DC, for the following action:

When the claims folder is again available, 
the AMC should associate the dummy file, 
assembled by the RO in connection with the 
tinea pedis issue, with the claims folder.  
The AMC should ensure that there has been 
substantial compliance with the remand 
orders of February 2006 on the issue of 
entitlement to service connection for 
hearing loss, and then re-adjudicate that 
claim.  The AMC should also determine 
whether the veteran perfected an appeal on 
one or more of the issues listed in a 
statement of the case furnished to him by 
the RO on March 22, 2006.  Then, the AMC 
should certify and/or re-certify to the 
Board any and all issues in appellate 
status and transfer to the Board the 
claims file with the associated dummy 
file.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


